     Case 2:90-cv-00520-KJM-DB Document 6748 Filed 07/02/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   RALPH COLEMAN, et al.,                             No. 2:90-cv-0520 KJM DB P
11                       Plaintiffs,
12          v.                                          ORDER
13   GAVIN NEWSOM, et al.,
14                       Defendants.
15

16                  Plaintiff-intervenor Christopher Lipsey (Lipsey) has filed a motion for leave to file

17   a supplemental brief in support of his February 14, 2020 motion for temporary restraining order,

18   ECF No. 6462. ECF No. 6690. In the motion, Lipsey represents that defendants do not oppose

19   the motion as long as the supplemental brief is limited to five pages and defendants are permitted

20   to file a responsive brief also not to exceed five pages. Id. at 2. Lipsey’s five page brief is

21   accompanied by twenty-six exhibits and a declaration of counsel.

22                  Good cause appearing, IT IS HEREBY ORDERED that:

23                  1.       Plaintiff-intervenor Lipsey’s May 29, 2020 motion to file a supplemental

24                  brief, ECF No. 6690, is GRANTED.

25                  2.       Defendants are granted fourteen days from the date of this order in which

26                  to file a responsive brief not to exceed five pages and accompanying evidence as

27                  necessary.

28   DATED: July 2, 2020.
                                                       1
